CM/ECF LIVE - U.S. Bankruptcy Court:mnb                       https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 1 of 34

                                                                                  CONVERTED, 727OBJ, Waive


                                                 US Bankruptcy Court
                                          District of Minnesota (Minneapolis)
                                           Bankruptcy Petition #: 15-42460
                                                                                        Date filed:     07/13/2015
          Assigned to: Chief Judge Kathleen H Sanberg                             Date converted:       12/03/2015
          Chapter 7                                                                  341 meeting:       02/25/2016
          Previous chapter 13                                          Deadline for filing claims:      04/22/2016
          Original chapter 13                                   Deadline for filing claims (govt.):     05/31/2016
          Voluntary                                           Deadline for objecting to discharge:      03/28/2016
          Asset



          Debtor disposition: Discharge Waived

          Debtor 1                                            represented by PAUL HANSMEIER
          PAUL HANSMEIER                                                     PRO SE
          9272 Cortland Alcove
          Woodbury, MN 55125                                                  Barbara J May
          HENNEPIN-MN                                                         Barbara J May Attorney at Law
          SSN / ITIN: xxx-xx-5754                                             2780 Snelling Ave N
                                                                              Ste 300
                                                                              Roseville, MN 55113
                                                                              651-486-8887
                                                                              Email: maybarbaraj@gmail.com
                                                                              TERMINATED: 05/17/2016

          Trustee                                             represented by Gregory A Burrell
          Gregory A Burrell                                                  100 South Fifth Street
          100 South Fifth Street                                             Suite 480
          Suite 480                                                          Minneapolis, MN 55402
          Minneapolis, MN 55402                                              612-338-7591
          612-338-7591                                                       Email: cmecfjzkmn@ch13mn.com
          TERMINATED: 12/03/2015
                                                                              Karl J Johnson
                                                                              Counsel to the Chapter 13 Trustee
                                                                              100 South 5th St
                                                                              Ste 480
                                                                              Minneapolis, MN 55402
                                                                              612-277-1223

          Trustee                                             represented by Matthew D. Swanson
          Randall L. Seaver                                                  Fuller, Seaver,Swanson & Kelsch PA
          12400 Portland Avenue South                                        12400 Portland Ave S Ste 132
          Suite 132                                                          Burnsville, MN 55337
          Burnsville, MN 55337                                               952-890-0888
          952-890-0888                                                       Fax : 952-890-0244


1 of 34                                                                                                     12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                    https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 2 of 34
                                                                           Email: mswanson@fssklaw.com

          U.S. Trustee                                     represented by Michael R Fadlovich
          US Trustee                                                      US Trustee Office
          1015 US Courthouse                                              1015 US Courthouse
          300 S 4th St                                                    300 South Fouth St
          Minneapolis, MN 55415                                           Minneapolis, MN 55415
          612-334-1350                                                    612-334-1356
                                                                          Email: michael.fadlovich@usdoj.gov

                                                                           Colin Kreuziger
                                                                           US Trustee Office
                                                                           1015 U S Courthouse
                                                                           300 S 4th St
                                                                           Minneapolis, MN 55415
                                                                           612-334-1350
                                                                           Email: Colin.Kreuziger@usdoj.gov
                                                                           TERMINATED: 12/02/2015


            Filing Date                   #                                 Docket Text

                                      1             Chapter 13 Voluntary Petition, Schedules A-J &
                                      (53 pgs)      Statement of Financial Affairs. Fee Amount $ 310.00
           07/13/2015                               (May, Barbara) (Entered: 07/13/2015)

                                      2
           07/13/2015                 (4 pgs)       Chapter 13 plan (May, Barbara) (Entered: 07/13/2015)

                                      3             Certificate of credit counseling. (May, Barbara) (Entered:
           07/13/2015                 (1 pg)        07/13/2015)

                                      4             Signature declaration (re: 1 Voluntary petition). (May,
           07/13/2015                 (1 pg)        Barbara) (Entered: 07/13/2015)

                                      5             Notice of responsibilities of chapter 13 debtors and their
                                      (5 pgs)       attorneys filed by and Barbara J May. (May, Barbara)
           07/13/2015                               (Entered: 07/13/2015)

                                      6             Debtor's income records filed by. (May, Barbara)
           07/13/2015                 (1 pg)        (Entered: 07/13/2015)

                                      7             Statement of business income filed by PAUL
           07/13/2015                 (2 pgs)       HANSMEIER. (May, Barbara) (Entered: 07/13/2015)

                                                    List of Creditors load 24 creditors added (ADIclerk)
           07/13/2015                               (Entered: 07/13/2015)




2 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                          https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 3 of 34

                                                          Receipt of MNB Voluntary chapter 13 petition (fee) - case
                                                          upload(15-42460) [caseupld,1305u] ( 310.00) Filing Fee.
                                                          Receipt number 9017789. Fee amount 310.00. (U.S.
          07/13/2015                                      Treasury) (Entered: 07/13/2015)

                                      8                   Meeting of Creditors. Trustee Gregory A Burrell assigned
                                      (2 pgs)             to the case . 341(a) meeting to be held on 8/12/2015 at
                                                          09:00 AM at Mtg Minneapolis, US Courthouse, 300 S 4th
                                                          St, Rm 1017 (10th Floor). Last day to challenge
                                                          dischargeability of some debts: 10/13/2015. Proofs of
                                                          Claims due by 11/10/2015. Confirmation hearing to be
                                                          held on 9/17/2015 at 10:30 AM at Courtroom 8 West, 8th
                                                          Floor, 300 S 4th St, Minneapolis, Judge Kathleen H.
          07/14/2015                                      Sanberg. (Heidi MNBM) (Entered: 07/14/2015)

                                      9                   Certificate of completion of financial management course
                                      (1 pg)              filed by PAUL HANSMEIER (Debtor). (May, Barbara)
          07/14/2015                                      (Entered: 07/14/2015)

                                      10                  BNC Certificate of mailing - Meeting of creditors. Notice
          07/16/2015                  (3 pgs)             Date 07/16/2015. (Admin.) (Entered: 07/17/2015)

                                      11                  BNC Certificate of Mailing - Ch 13 Plan. Notice Date
          07/16/2015                  (5 pgs)             07/16/2015. (Admin.) (Entered: 07/17/2015)

                                      12                  Notice of appearance and request for notice filed by Best
                                      (1 pg)              & Flanagan LLP, Paul Godfread, Phillip Gainsley,
                                                          Thompson Hall Santi Cerny & Katkov and Sandipan
                                                          Chowdhury and Edward P Sheu. (Sheu, Edward)
          07/17/2015                                      (Entered: 07/17/2015)

                                      13                  Notice of appearance and request for notice filed by Best
                                      (1 pg)              & Flanagan LLP, Paul Godfread, Phillip Gainsley,
                                                          Thompson Hall Santi Cerny & Katkov and Sandipan
                                                          Chowdhury and Cynthia L Hegarty. (Hegarty, Cynthia)
          07/17/2015                                      (Entered: 07/17/2015)

                                      14                  Application for 2004 examination of Paul Robert
                                      (212 pgs; 4 docs)   Hansmeier, et al. filed by Interested Party Best &
                                                          Flanagan LLP, Paul Godfread, Phillip Gainsley,
                                                          Thompson Hall Santi Cerny & Katkov and Sandipan
                                                          Chowdhury. Proposed order. (Attachments: # 1 Exhibit(s)
                                                          Exhibits 1 - 6 # 2 Exhibit(s) Exhibits 7 - 9 # 3 Exhibit(s)
          09/01/2015                                      Exhibits 10 - 14) (Sheu, Edward) (Entered: 09/01/2015)

                                                          Meeting of creditors concluded. (Burrell, Gregory)
          09/02/2015                                      (Entered: 09/02/2015)




3 of 34                                                                                                        12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                   https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 4 of 34

                                      15           Notice of appearance and request for notice filed by Alan
                                      (2 pgs)      Cooper and Paul A Godfread. Proof of service.
          09/10/2015                               (Godfread, Paul) (Entered: 09/10/2015)

                                      16           Objection by Interested Party John Doe to 2 MNB
                                      (8 pgs)      Chapter 13 plan - case upload. An affidavit or
                                                   verification, Memorandum of law, Proof of service,
          09/10/2015                               Proposed order. (Schlitz, Amanda) (Entered: 09/10/2015)

                                      17           Chapter 13 letter of agreement to continue hearing on
                                      (1 pg)       (re:16 Objection) filed by John Doe. (Schlitz, Amanda)
          09/16/2015                               (Entered: 09/16/2015)

                                      18           Objection by Interested Party Best & Flanagan LLP, Paul
                                      (3 pgs)      Godfread, Phillip Gainsley, Thompson Hall Santi Cerny
                                                   & Katkov and Sandipan Chowdhury to confirmation of 2
          09/16/2015                               plan. (Sheu, Edward) (Entered: 09/16/2015)

                                      19           Modified chapter 13 plan filed by PAUL HANSMEIER.
                                      (9 pgs)      Notice of hearing on preconfirmation modification of
                                                   chapter 13 plan, Proof of service, Signature declaration.
          09/16/2015                               (May, Barbara) (Entered: 09/16/2015)

                                      20           Motion for 2004 examination of Paul Hansmeier, et al.
                                      (3 pgs)      filed by Interested Party Best & Flanagan LLP, Paul
                                                   Godfread, Phillip Gainsley, Thompson Hall Santi Cerny
                                                   & Katkov and Sandipan Chowdhury. An affidavit or
                                                   verification. Hearing scheduled 10/7/2015 at 10:00 AM at
                                                   Courtroom 8 West, 8th Floor, 300 S 4th St, Minneapolis,
                                                   Judge Kathleen H. Sanberg. (Sheu, Edward) (Entered:
          09/17/2015                               09/17/2015)

                                      21           Certificate of service (re:14 Application for 2004
                                      (1 pg)       Examination, 20 Motion for 2004 examination) filed by
                                                   Best & Flanagan LLP, Paul Godfread, Phillip Gainsley,
                                                   Thompson Hall Santi Cerny & Katkov and Sandipan
          09/17/2015                               Chowdhury. (Sheu, Edward) (Entered: 09/17/2015)

                                                   Minutes re: 2 MNB Chapter 13 plan - case upload.
                                                   Confirmation hearing to be CONTINUED on 10/15/2015
                                                   at 10:30 AM at Courtroom 8 West, 8th Floor, 300 S 4th
                                                   St, Minneapolis, Judge Kathleen H. Sanberg. (Heidi
          09/17/2015                               MNBM) (Entered: 09/17/2015)

                                      22           Application for admission pro hac vice of Jason E. Sweet
                                      (3 pgs)      filed by Edward P. Sheu for Anthony Smith. Fee Amount
          09/21/2015                               $100, (Sheu, Edward) (Entered: 09/21/2015)




4 of 34                                                                                                 12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                   https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 5 of 34

                                                   Receipt of Application for admission pro hac
                                                   vice(15-42460) [aplcn,admphv] ( 100.00) Filing Fee.
                                                   Receipt number 9127234. Fee amount 100.00. (U.S.
          09/21/2015                               Treasury) (Entered: 09/21/2015)

                                                   Order of Bankruptcy Judge Kathleen H. Sanberg Granting
                                                   Application for admission pro hac vice of Jason E Sweet
                                                   (Related Doc # 22). (Heidi MNBM) (Entered:
          09/22/2015                               09/22/2015)

                                      23           Motion to avoid lien filed by Debtor PAUL
                                      (6 pgs)      HANSMEIER. An affidavit or verification, Memorandum
                                                   of law, Proof of service, Proposed order. Hearing
                                                   scheduled 10/15/2015 at 11:00 AM at Courtroom 8 West,
                                                   8th Floor, 300 S 4th St, Minneapolis, Judge Kathleen H.
          09/22/2015                               Sanberg. (May, Barbara) (Entered: 09/22/2015)

                                      24           Order Granting in part, Denying in part Motion for 2004
                                      (2 pgs)      examination (Related Doc # 20). Notice of Entry affixed.
          10/07/2015                               (Lynn MNBM) (Entered: 10/07/2015)

                                      25               PDF with attached Audio File. Court Date & Time [
                                      (1 pg)       10/07/2015 10:00:00 AM ]. File Size [ 5945 KB ]. Run
          10/08/2015                               Time [ 00:12:23 ]. (admin). (Entered: 10/08/2015)

                                      26           Chapter 13 letter of agreement to continue hearing on
                                      (1 pg)       (re:23 Motion to avoid lien) filed by Best & Flanagan
                                                   LLP, Paul Godfread, Phillip Gainsley, Thompson Hall
                                                   Santi Cerny & Katkov and Sandipan Chowdhury. (Sheu,
          10/08/2015                               Edward) (Entered: 10/08/2015)

                                      27           Response by Interested Party Best & Flanagan LLP, Paul
                                      (3 pgs)      Godfread, Phillip Gainsley, Thompson Hall Santi Cerny
                                                   & Katkov and Sandipan Chowdhury to Motion to avoid
          10/09/2015                               lien. (Sheu, Edward) (Entered: 10/09/2015)

                                      28           BNC Certificate of Mailing - PDF Document. Notice
          10/09/2015                  (3 pgs)      Date 10/09/2015. (Admin.) (Entered: 10/10/2015)

                                      29           Objection by Interested Party Alan Cooper to
                                      (3 pgs)      confirmation of 2, 19 plan. (Godfread, Paul) (Entered:
          10/13/2015                               10/13/2015)

                                                   Minutes re: 19 Modified chapter 13 plan, 29 Objection to
                                                   confirmation of plan. Appearances by Gregory Burrell
                                                   standing chapter 13 trustee, Karl Johnson for the trustee
                                                   and Barbara May for the debtor. Evidentiary hearing to be
          10/15/2015                               set. (Cathy MNBM) (Entered: 10/19/2015)



5 of 34                                                                                                 12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                           https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 6 of 34

                                                           AMENDED MINUTES Hearing continued re: (related
                                                           document(s): Minutes re: ch 13 case) Hearing to be held
                                                           on 11/19/2015 at 10:30 AM. Appearances by Gregory
                                                           Burrell standing chapter 13 trustee, Karl Johnson for the
                                                           trustee and Barbara May for the debtor. (cathy) (Entered:
          10/15/2015                                       10/27/2015)

                                      30                   Order setting EVIDENTIARY hearing AND FOR USE
                                      (3 pgs)              OF ELECTRONIC EVIDENCE(re:23 Motion to avoid
                                                           lien) Evidentiary hearing scheduled for 12/1/2015 at
                                                           09:00 AM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                           Minneapolis, Judge Kathleen H. Sanberg. (Carrie
          10/22/2015                                       MNBM) (Entered: 10/22/2015)

                                      31                   Objection by Trustee Gregory A Burrell to confirmation
                                      (9 pgs)              of 19 plan. An affidavit or verification, Memorandum of
                                                           law, Proof of service, Proposed order. (Johnson, Karl)
          11/12/2015                                       (Entered: 11/12/2015)

                                      32                   Motion to convert case from chapter 13 to chapter 7 filed
                                      (223 pgs; 12 docs)   by U.S. Trustee US Trustee. An affidavit or verification,
                                                           Memorandum of law, Proof of service, Proposed order.
                                                           Hearing scheduled 12/3/2015 at 01:00 PM at Courtroom 8
                                                           West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                           Kathleen H. Sanberg. (Attachments: # 1 Exhibit(s) # 2
                                                           Exhibit(s) # 3 Exhibit(s) # 4 Exhibit(s) # 5 Exhibit(s) # 6
                                                           Exhibit(s) # 7 Exhibit(s) # 8 Exhibit(s) # 9 Exhibit(s) # 10
                                                           Exhibit(s) # 11 Exhibit(s)) (Kreuziger-AW, Colin)
          11/12/2015                                       (Entered: 11/12/2015)

                                      33                   Objection by U.S. Trustee US Trustee to 19 Modified
                                      (6 pgs)              chapter 13 plan. An affidavit or verification,
                                                           Memorandum of law, Proof of service, Proposed order.
          11/12/2015                                       (Kreuziger-AW, Colin) (Entered: 11/12/2015)

                                      34                   Objection by Interested Party Best & Flanagan LLP, Paul
                                      (316 pgs; 7 docs)    Godfread, Phillip Gainsley, Thompson Hall Santi Cerny
                                                           & Katkov and Sandipan Chowdhury to confirmation of
                                                           19 plan. An affidavit or verification, Memorandum of
                                                           law, Proposed order. (Attachments: # 1 Joint
                                                           Memorandum in Support of Objection # 2 Proposed
                                                           Order on Objection # 3 Exhibit(s) Exhibits 1 to 5 # 4
                                                           Exhibit(s) Exhibits 6 to 8 # 5 Exhibit(s) Exhibits 9 to 11 #
                                                           6 Exhibit(s) Exhibits 12 to 15)(Sheu, Edward) (Entered:
          11/12/2015                                       11/12/2015)

                                      35                   Notice re: (re:32 Motion to convert chapter 13 to chapter
                                      (1 pg)               7 by non-debtor party) . (Heidi MNBM) (Entered:
          11/13/2015                                       11/13/2015)



6 of 34                                                                                                         12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                        https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 7 of 34

                                      36                BNC Certificate of Mailing - PDF Document. Notice
          11/15/2015                  (2 pgs)           Date 11/15/2015. (Admin.) (Entered: 11/16/2015)

                                      37                Motion objecting to claim(s) 9-1, 10-1 of Various
                                      (7 pgs; 2 docs)   Creditors filed by Debtor PAUL HANSMEIER. An
                                                        affidavit or verification, Proof of service, Proposed order.
                                                        Hearing scheduled 12/17/2015 at 11:30 AM at Courtroom
                                                        8 West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                        Kathleen H. Sanberg. (Attachments: # 1 Exhibit(s) Order
          11/16/2015                                    of John W. Darrah) (May, Barbara) (Entered: 11/16/2015)

                                      38                Motion objecting to claim(s) 11-1 of Alan Cooper filed by
                                      (5 pgs)           Debtor PAUL HANSMEIER. An affidavit or verification,
                                                        Proof of service, Proposed order. Hearing scheduled
                                                        12/17/2015 at 11:30 AM at Courtroom 8 West, 8th Floor,
                                                        300 S 4th St, Minneapolis, Judge Kathleen H. Sanberg.
          11/17/2015                                    (May, Barbara) (Entered: 11/17/2015)

                                      39                Withdrawal (re:19 Modified chapter 13 plan) filed by
                                      (2 pgs)           PAUL HANSMEIER. Proof of service. (May, Barbara)
          11/18/2015                                    (Entered: 11/18/2015)

                                      40                Modified chapter 13 plan filed by PAUL HANSMEIER.
                                      (10 pgs)          Notice of hearing on preconfirmation modification of
                                                        chapter 13 plan, Proof of service, Signature declaration.
          11/18/2015                                    (May, Barbara) (Entered: 11/18/2015)

                                      41                Amended schedules filed by PAUL HANSMEIER.
                                      (6 pgs)           Schedule D Secured claims, Schedule E Unsecured
                                                        priority claims, Schedule F Unsecured nonpriority claims,
                                                        Verification by debtor, proof of service, No new creditors
          11/18/2015                                    added to case. (May, Barbara) (Entered: 11/18/2015)

                                      42                Clerk's notice of fees due. Amount due: 30.00. (Heidi
          11/19/2015                  (1 pg)            MNBM) (Entered: 11/19/2015)

                                                        Hearing continued re: (related document(s): Minutes re:
                                                        ch 13 case) Confirmation Hearing to be held on
          11/19/2015                                    12/17/2015 at 10:30 AM (cathy) (Entered: 11/20/2015)

                                      43                Motion to Seal filed by Debtor PAUL HANSMEIER. An
                                      (7 pgs)           affidavit or verification, Memorandum of law, Proof of
                                                        service, Proposed order. Hearing scheduled 11/24/2015 at
                                                        11:00 AM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                        Minneapolis, Judge Kathleen H. Sanberg. (May, Barbara)
          11/20/2015                                    (Entered: 11/20/2015)

                                      44                Response by Trustee Gregory A Burrell to Motion to seal.
          11/20/2015


7 of 34                                                                                                      12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                         https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 8 of 34

                                      (3 pgs)            An affidavit or verification, Memorandum of law, Proof
                                                         of service. (Johnson, Karl) (Entered: 11/20/2015)

                                      45                 BNC Certificate of Mailing. Notice Date 11/21/2015.
          11/21/2015                  (2 pgs)            (Admin.) (Entered: 11/21/2015)

                                                         Attorney for US Trustee added to case. (Kreuziger, Colin)
          11/23/2015                                     (Entered: 11/23/2015)

                                      46                 Withdrawal (re:23 Motion to avoid lien) filed by PAUL
                                      (2 pgs)            HANSMEIER. Proof of service. (May, Barbara) (Entered:
          11/23/2015                                     11/23/2015)

                                      47                 Order Re: (re:43 expedited motion to seal). Notice of
          11/24/2015                  (1 pg)             Entry affixed. (Lynn MNBM) (Entered: 11/24/2015)

                                      48                     PDF with attached Audio File. Court Date & Time [
                                      (1 pg)             11/24/2015 11:00:00 AM ]. File Size [ 3817 KB ]. Run
          11/24/2015                                     Time [ 00:07:57 ]. (admin). (Entered: 11/24/2015)

                                      49                 Motion to sell property filed by PAUL HANSMEIER.
                                      (37 pgs; 4 docs)   Memorandum of law, Proof of service, Proposed order.
                                                         Hearing scheduled 12/3/2015 at 01:00 PM at Courtroom 8
                                                         West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                         Kathleen H. Sanberg. (Attachments: # 1 Exhibit(s)
                                                         Purchase agreement part 1 # 2 Exhibit(s) purchase
                                                         agreement part 2 # 3 addendum) (May, Barbara) (Entered:
          11/25/2015                                     11/25/2015)

                                      50                 Receipt of Amendment Filing Fee - $30.00 by KH.
          11/25/2015                                     Receipt Number 202754. (admin) (Entered: 11/25/2015)

                                      51                 Response by Debtor PAUL HANSMEIER to Motion to
                                      (13 pgs)           convert chapter 13 to chapter 7 by non-debtor party.
                                                         Memorandum of law, Proof of service. (May, Barbara)
          11/27/2015                                     (Entered: 11/27/2015)

                                      52                 Signature declaration (re:49 Motion to sell property under
                                      (2 pgs)            Sec 363(b), Rule 6004, 51 Response) filed by PAUL
          12/01/2015                                     HANSMEIER. (May, Barbara) (Entered: 12/01/2015)

                                      53                 Response by Trustee Gregory A Burrell to Motion to sell
                                      (4 pgs)            property under Sec 363(b), Rule 6004. An affidavit or
                                                         verification, Proof of service. (Burrell, Gregory) (Entered:
          12/01/2015                                     12/01/2015)

                                      54                 Response by Interested Party Best & Flanagan LLP, Paul
          12/01/2015                  (2 pgs)            Godfread, Phillip Gainsley, Thompson Hall Santi Cerny



8 of 34                                                                                                       12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                         https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                       CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 9 of 34

                                                         & Katkov and Sandipan Chowdhury to Motion to sell
                                                         property under Sec 363(b), Rule 6004. (Sheu, Edward)
                                                         (Entered: 12/01/2015)

                                                         Attorney for US Trustee added to case. (Fadlovich,
          12/01/2015                                     Michael) (Entered: 12/01/2015)

                                      55                 Request for no future electronic notices filed by US
                                      (1 pg)             Trustee and Colin Kreuziger. (Kreuziger, Colin) (Entered:
          12/02/2015                                     12/02/2015)

                                      56                 Expedited Objection by U.S. Trustee US Trustee to 49
                                      (57 pgs; 5 docs)   Motion to sell property under Sec 363(b), Rule 6004. An
                                                         affidavit or verification, Proof of service, Proposed order.
                                                         (Attachments: # 1 Exhibit(s) Disciplinary Proceeding
                                                         -part 1 # 2 Exhibit(s) Disciplinary Proceeding - part 2 # 3
                                                         Exhibit(s) Disciplinary Proceeding - Part 3 # 4 Exhibit(s)
                                                         Disciplinary Proceeding - Part 4) (Fadlovich, Michael)
          12/02/2015                                     (Entered: 12/02/2015)

                                      57                 Certificate of service (re:49 Motion to sell property under
                                      (1 pg)             Sec 363(b), Rule 6004) filed by PAUL HANSMEIER.
          12/03/2015                                     (May, Barbara) (Entered: 12/03/2015)

                                      58                 Response by Interested Parties Sandipan Chowdhury,
                                      (3 pgs)            Paul Godfread, Alan Cooper, Anthony Smith to Motion to
                                                         sell property under Sec 363(b), Rule 6004. (Sweet, Jason)
          12/03/2015                                     (Entered: 12/03/2015)

                                      59                 Order Granting Motion to sell property under Sec. 363(b),
                                      (2 pgs)            Rule 3004.(Related Doc # 49). Notice of Entry affixed.
          12/03/2015                                     (Lynn MNBM) (Entered: 12/03/2015)

                                      60                 Order Granting Motion to convert case from chapter 13 to
                                      (1 pg)             chapter 7 (Related Doc # 32) Trustee Gregory A Burrell
                                                         removed from the case. Incomplete Filings due by
                                                         12/17/2015. Government Proof of Claim due by
                                                         5/31/2016. Notice of Entry affixed. (Lynn MNBM)
          12/03/2015                                     (Entered: 12/03/2015)

                                      61                     PDF with attached Audio File. Court Date & Time [
                                      (1 pg)             12/03/2015 1:00:00 PM ]. File Size [ 26405 KB ]. Run
          12/03/2015                                     Time [ 00:55:01 ]. (admin). (Entered: 12/03/2015)

                                                         Appointment of Randall L. Seaver and approval of bond.
          12/04/2015                                     (Raschke, Robert) (Entered: 12/04/2015)




9 of 34                                                                                                       12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 10 of 34

                                      62             Meeting of Creditors. Trustee Randall L. Seaver assigned
                                      (2 pgs)        to the case. 341(a) meeting to be held on 12/29/2015 at
                                                     12:00 PM at Mtg Minneapolis, US Courthouse, 300 S 4th
                                                     St, Rm 1017 (10th Floor). Last day to object to discharge
                                                     is 2/29/2016. Last day to challenge dischargeability of
                                                     some debts: 2/29/2016. (Heidi MNBM) (Entered:
           12/04/2015                                12/04/2015)

                                      63             Notice of appearance and request for notice filed by
                                      (1 pg)         SAMUEL V CALVERT and Sam Calvert. (Calvert, Sam)
           12/05/2015                                (Entered: 12/05/2015)

                                      64             BNC Certificate of mailing - Meeting of creditors. Notice
           12/06/2015                 (4 pgs)        Date 12/06/2015. (Admin.) (Entered: 12/06/2015)

                                      65             Notice of rescheduled meeting of creditors. New meeting
                                      (3 pgs)        date and time: January 21, 2016 at 12:00 PM (May,
           12/07/2015                                Barbara) (Entered: 12/07/2015)

                                      66             Application to employ Fuller, Seaver, Swanson & Kelsch,
                                      (3 pgs)        P.A. as Attorney filed by Randall L. Seaver. Supporting
                                                     affidavit or verified statement of professional person,
           12/09/2015                                Proposed order. (Seaver, Randall) (Entered: 12/09/2015)

                                                     Notice of U. S. Trustee recommendation in favor of 66
                                                     Application to employ professional. (Fadlovich, Michael)
           12/09/2015                                (Entered: 12/09/2015)

                                      67             Order Granting Application to employ FULLER
                                      (1 pg)         SEAVER SWANSON & KELSCH (Related Doc # 66)
           12/09/2015                                (Heidi MNBM) (Entered: 12/09/2015)

                                      68             Withdrawal (re:37 Motion objecting to claim, 38 Motion
                                      (2 pgs)        objecting to claim) filed by PAUL HANSMEIER. Proof
           12/10/2015                                of service. (May, Barbara) (Entered: 12/10/2015)

                                      69             Expedited Motion for 2004 examination of various filed
                                      (7 pgs)        by Trustee Randall L. Seaver. An affidavit or verification,
                                                     Proof of service, Proposed order. Hearing scheduled
                                                     12/22/2015 at 09:00 AM at Courtroom 8 West, 8th Floor,
                                                     300 S 4th St, Minneapolis, Judge Kathleen H. Sanberg.
           12/10/2015                                (Swanson, Matthew) (Entered: 12/10/2015)

                                                     Notification of no objection: I, Barbara J May, attorney
                                                     for the debtor(s), certify I have discussed the (re:69
                                                     Motion for 2004 examination) with my client(s) and the
                                                     debtor(s) have decided not to object to the motion. (May,
           12/11/2015                                Barbara) (Entered: 12/11/2015)



10 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 11 of 34

                                      70             BNC Certificate of Mailing - PDF Document. Notice
           12/11/2015                 (2 pgs)        Date 12/11/2015. (Admin.) (Entered: 12/12/2015)

                                      71             Chapter 13 trustee's final report and account. Converted.
                                      (4 pgs)        Last day to file objection: 01/15/2016. (Burrell-LSG,
           12/16/2015                                Gregory) (Entered: 12/16/2015)

                                      72             Notice of appeal and statement of election (conforming to
                                      (1 pg)         form 417a) filed by Debtor 1 PAUL HANSMEIER re: 60
                                                     Order on motion to convert case from chapter 13 to
                                                     chapter 7. Fee Amount $298.(May, Barbara) (Entered:
           12/16/2015                                12/16/2015)

                                                     Receipt of Notice of appeal and statement of
                                                     election(15-42460) [appeal,ntcaplel] ( 298.00) Filing Fee.
                                                     Receipt number 9258147. Fee amount 298.00. (U.S.
           12/16/2015                                Treasury) (Entered: 12/16/2015)

                                      73             Motion for stay pending appeal (re: 60 Order on motion
                                      (11 pgs)       to convert case from chapter 13 to chapter 7) filed by
                                                     PAUL HANSMEIER. An affidavit or verification,
                                                     Memorandum of law, Proof of service, Proposed
                                                     order.Hearing scheduled 1/7/2016 at 01:00 PM at
                                                     Courtroom 8 West, 8th Floor, 300 S 4th St, Minneapolis,
                                                     Judge Kathleen H. Sanberg. (May, Barbara) (Entered:
           12/16/2015                                12/16/2015)

                                                     The appeal of the order or judgment of Judge Kathleen H.
                                                     Sanberg entered 12/3/15 has been transmitted to the BAP.
                                                     Also transmitted: Notice of appeal. (Kristin MNBM)
           12/17/2015                                (Entered: 12/17/2015)

                                      74             Bankruptcy Appellate Panel appeal briefing schedule re:
                                      (1 pg)         72 Notice of appeal and statement of election. (Shelia
           12/21/2015                                MNBM) (Entered: 12/21/2015)

           12/21/2015                                Transcript ordered.(May, Barbara) (Entered: 12/21/2015)

                                      75             Order Granting Motion for 2004 examination (Related
                                      (1 pg)         Doc # 69) Notice of Entry affixed. (Tammy MNBS)
           12/22/2015                                (Entered: 12/22/2015)

                                      76             Stipulation filed by Randall L. Seaver and Paul
                                      (4 pgs)        Hansmeier. Proposed order. Nature of stipulation:
                                                     disposition of funds held by Chapter 13 trustee (Swanson,
           12/22/2015                                Matthew) (Entered: 12/22/2015)

                                      77             Stipulation filed by Randall L. Seaver and Paul
           12/22/2015


11 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                            https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 12 of 34

                                      (4 pgs)              Hansmeier and United States Trustee. Proposed order.
                                                           Nature of stipulation: Extension of Deadline to
                                                           Commence an action under section 727 (Swanson,
                                                           Matthew) (Entered: 12/22/2015)

                                      78                   Transcript of hearing re:49 Motion to sell property under
                                      (60 pgs)             Sec 363(b), Rule 6004 held on 12/3/2015. Document
                                                           restricted for 90 days, call Transcriber for copy.
                                                           Transcriber: Neil Johnson 651.681.8550 Notice of Intent
                                                           to Request Redaction Deadline Due By 12/29/2015.
                                                           Redaction Request Due By 01/12/2016. Redacted
                                                           Transcript Submission Due By 01/22/2016. Transcript
                                                           access will be restricted through 03/21/2016. (Johnson,
           12/22/2015                                      Neil) (Entered: 12/22/2015)

                                      79                   Notice of continued hearing (re:73 Motion for stay
                                      (2 pgs)              pending appeal) filed by PAUL HANSMEIER. Proof of
                                                           service. Hearing to be held on 1/27/2016 at 01:30 PM
                                                           Courtroom 8 West, 8th Floor, 300 S 4th St, Minneapolis,
                                                           Judge Kathleen H. Sanberg for 73, (May, Barbara)
           12/22/2015                                      (Entered: 12/22/2015)

                                      80                   Request for no future electronic notices filed by Best &
                                      (1 pg)               Flanagan LLP, Paul Godfread, Phillip Gainsley,
                                                           Thompson Hall Santi Cerny & Katkov and Sandipan
                                                           Chowdhury and Cynthia L Hegarty. (Hegarty, Cynthia)
           12/23/2015                                      (Entered: 12/23/2015)

                                      81                   EDITED ENTRY: MOTION IS NOT EXPEDITED.
                                      (11 pgs; 3 docs)     Expedited Motion for relief from stay filed by Interested
                                                           Parties Alan Cooper, Paul Godfread. Fee Amount $176,
                                                           Hearing scheduled 1/14/2016 at 01:30 PM at Courtroom 8
                                                           West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                           Kathleen H. Sanberg. (Attachments: # 1 Memorandum in
                                                           Support # 2 Proposed Order) (Sweet, Jason) Modified on
           12/23/2015                                      1/8/2016 (Carrie MNBM). (Entered: 12/23/2015)

                                                           Receipt of Motion for relief from stay(15-42460)
                                                           [motion,mrlfsty] ( 176.00) Filing Fee. Receipt number
                                                           9268388. Fee amount 176.00. (U.S. Treasury) (Entered:
           12/23/2015                                      12/23/2015)

                                      82                   BNC Certificate of Mailing - PDF Document. Notice
           12/24/2015                 (2 pgs)              Date 12/24/2015. (Admin.) (Entered: 12/25/2015)

                                      83                 Notice of filing of official transcript. Notice is hereby given
                                      (1 pg)             that an official 78 Transcript of the hearing held on 12/03/15
                                                         has been filed. Pursuant to the new policy adopted by the
           12/28/2015                                    Judicial Conference, transcripts are available for inspection


12 of 34                                                                                                         12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                           https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 13 of 34

                                                         only at the clerk's office or may be purchased from the court
                                                         transcriber for a 90 day period. (Kathy MNBM) (Entered:
                                                         12/28/2015)

                                      84                 Order Re: (re:76 Stipulation). Notice of Entry affixed. (Lynn
           12/29/2015                 (1 pg)             MNBM) (Entered: 12/29/2015)

                                      85                 Order Re: (re:77 Stipulation to extend time). Notice of Entry
           12/29/2015                 (1 pg)             affixed. (Lynn MNBM) (Entered: 12/29/2015)

                                      86                 Withdrawal of notice of appearance re:(13 Notice of
                                      (1 pg)             appearance) filed by Best & Flanagan LLP, Paul Godfread,
                                                         Phillip Gainsley, Thompson Hall Santi Cerny & Katkov and
                                                         Sandipan Chowdhury and Cynthia L Hegarty. (Hegarty,
           12/30/2015                                    Cynthia) (Entered: 12/30/2015)

                                      87                 BNC Certificate of Mailing. Notice Date 12/30/2015.
           12/30/2015                 (2 pgs)            (Admin.) (Entered: 12/30/2015)

                                      88                 Motion to turn over documents filed by Randall L. Seaver.
                                      (12 pgs)           An affidavit or verification, Memorandum of law, Proof of
                                                         service, Proposed order.Hearing scheduled 1/14/2016 at
                                                         09:30 AM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                         Minneapolis, Judge Kathleen H. Sanberg. (Seaver, Randall)
           12/31/2015                                    (Entered: 12/31/2015)

                                      89                 BNC Certificate of Mailing - PDF Document. Notice Date
           12/31/2015                 (2 pgs)            12/31/2015. (Admin.) (Entered: 12/31/2015)

                                      90                 Substitution of attorney filed by Amanda K Schlitz. Signed
                                      (1 pg)             by original attorney. New attorney: Lara O. Glaesman.
                                                         Original attorney: Amanda K. Schlitz (Schlitz, Amanda)
           01/04/2016                                    (Entered: 01/04/2016)

                                      91                 Response by Debtor 1 PAUL HANSMEIER to 81 Motion
                                      (14 pgs; 4 docs)   for relief from stay. An affidavit or verification,
                                                         Memorandum of law, Proof of service. (Attachments: # 1
                                                         Exhibit(s) order denying liability # 2 Exhibit(s) Illinois
                                                         docket # 3 Exhibit(s) docket entry of named parties) (May,
           01/06/2016                                    Barbara) (Entered: 01/06/2016)

                                      92                 EDITED ENTRY: REPONSE TO Related document(s) 88
                                      (5 pgs)            Motion to turn over documents filed by Randall L. Seaver.
                                                         An affidavit or verification, Memorandum of law, Proof of
                                                         service, Proposed order. filed by Trustee Randall L. Seaver.
                                                         Response by Debtor 1 PAUL HANSMEIER to 91 Response.
                                                         An affidavit or verification, Proof of service. (May,
                                                         Barbara)Modified on 1/8/2016 (MaryB MNBM QC).
           01/07/2016


13 of 34                                                                                                        12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 14 of 34

                                                   (Entered: 01/07/2016)

                                      93           Notice of appearance and request for notice filed by
                                      (2 pgs)      Padraigin Browne and David M. Burns. Proof of service.
           01/12/2016                              (Burns, David) (Entered: 01/12/2016)

                                      94           Reply by Trustee Randall L. Seaver to 88 Motion to turn
                                      (4 pgs)      over, 92 Response. Memorandum of law. (Swanson,
           01/13/2016                              Matthew) (Entered: 01/13/2016)

                                      95           Response by Trustee Randall L. Seaver to 81 Motion for
           01/13/2016                 (1 pg)       relief from stay. (Swanson, Matthew) (Entered: 01/13/2016)

                                      96           Certificate of service (re:94 Reply, 95 Response) filed by
                                      (1 pg)       Randall L. Seaver. (Swanson, Matthew) (Entered:
           01/13/2016                              01/13/2016)

                                      97               PDF with attached Audio File. Court Date & Time [
                                      (1 pg)       01/14/2016 9:30:00 AM ]. File Size [ 10782 KB ]. Run
           01/14/2016                              Time [ 00:22:28 ]. (admin). (Entered: 01/14/2016)

                                      98           Withdrawal (re:81 Motion for relief from stay) filed by Alan
                                      (1 pg)       Cooper, Paul Godfread. Proof of service. (Sweet, Jason)
           01/14/2016                              (Entered: 01/14/2016)

                                      99           Order Granting Motion for turnover (Related Doc # 88).
                                      (2 pgs)      Notice of Entry affixed. (Lynn MNBM) (Entered:
           01/15/2016                              01/15/2016)

                                      100          Trustee's notice of assets and notice to creditors to file
                                      (1 pg)       claims. Meeting not concluded. Proofs of Claims due by
           01/19/2016                              4/22/2016. (Seaver, Randall) (Entered: 01/19/2016)

                                      101          BNC Certificate of Mailing re: Notice to file claims Notice
           01/21/2016                 (3 pgs)      Date 01/21/2016. (Admin.) (Entered: 01/22/2016)

                                                   Attorney for US Trustee added to case. (Kreuziger, Colin)
           01/22/2016                              (Entered: 01/22/2016)

                                      102          Objection by U.S. Trustee US Trustee to 73 Motion for stay
                                      (12 pgs)     pending appeal. An affidavit or verification, Memorandum
                                                   of law, Proof of service, Proposed order. (Kreuziger, Colin)
           01/22/2016                              (Entered: 01/22/2016)

                                      103          Response by Trustee Randall L. Seaver to 73 Motion for
                                      (10 pgs)     stay pending appeal. An affidavit or verification,
                                                   Memorandum of law. (Swanson, Matthew) (Entered:
           01/22/2016                              01/22/2016)


14 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                           https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 15 of 34

                                      104                Affidavit (re:103 Response) filed by Randall L. Seaver.
           01/22/2016                 (64 pgs)           (Swanson, Matthew) (Entered: 01/22/2016)

                                      105                Affidavit (re:103 Response) filed by Randall L. Seaver.
           01/22/2016                 (1 pg)             (Swanson, Matthew) (Entered: 01/22/2016)

                                      106                Certificate of service (re:103 Response, 104 Affidavit, 105
                                      (1 pg)             Affidavit) filed by Randall L. Seaver. (Swanson, Matthew)
           01/22/2016                                    (Entered: 01/22/2016)

                                                         Meeting of creditors rescheduled by trustee. 341(a) meeting
                                                         to be held on 2/25/2016 at 12:00 PM at Mtg Minneapolis,
                                                         US Courthouse, 300 S 4th St, Rm 1017 (10th Floor).
           01/26/2016                                    (Seaver, Randall) (Entered: 01/26/2016)

                                      107                Affidavit (re:103 Response) filed by Randall L. Seaver.
           01/27/2016                 (2 pgs)            Proof of service. (Swanson, Matthew) (Entered: 01/27/2016)

                                      108                    PDF with attached Audio File. Court Date & Time [
                                      (1 pg)             1/27/2016 1:30:00 PM ]. File Size [ 12478 KB ]. Run Time [
           01/29/2016                                    00:26:00 ]. (admin). (Entered: 01/29/2016)

                                      109                Order Denying Motion to stay pending appeal (Related Doc
                                      (13 pgs)           # 73). Notice of Entry affixed. (Lynn MNBM) (Entered:
           02/03/2016                                    02/03/2016)

                                      110                Memorandum Opinion and Order (Lynn MNBM) (Entered:
           02/03/2016                 (13 pgs)           02/03/2016)

                                      111                Motion to turn over records filed by Randall L. Seaver. An
                                      (7 pgs)            affidavit or verification, Proof of service, Proposed order.
                                                         Hearing scheduled 3/2/2016 at 09:30 AM at Courtroom 8
                                                         West, 8th Floor, 300 S 4th St, Minneapolis, Judge Kathleen
           02/12/2016                                    H. Sanberg. (Swanson, Matthew) (Entered: 02/12/2016)

                                      112                Motion to turn over records filed by Randall L. Seaver. An
                                      (9 pgs)            affidavit or verification, Proof of service, Proposed order.
                                                         Hearing scheduled 3/2/2016 at 09:30 AM at Courtroom 8
                                                         West, 8th Floor, 300 S 4th St, Minneapolis, Judge Kathleen
           02/12/2016                                    H. Sanberg. (Swanson, Matthew) (Entered: 02/12/2016)

                                      113                Adversary case 16-04018. (91 (Declaratory judgment)),
                                      (15 pgs; 2 docs)   Complaint without demand for jury trial by Randall L.
                                                         Seaver - Trustee against PAUL HANSMEIER, Padraigin
                                                         Browne. No Fee. (Attachments: # 1 Trustee's statement of
           02/22/2016                                    insuffient funds) (Swanson, Matthew) (Entered: 02/22/2016)




15 of 34                                                                                                        12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                           https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 16 of 34

                                      114                Application to employ Constance J. Paiement as Accountant
                                      (3 pgs)            filed by Randall L. Seaver. Supporting affidavit or verified
                                                         statement of professional person, Proposed order. (Seaver,
           02/23/2016                                    Randall) (Entered: 02/23/2016)

                                                         Notice of U. S. Trustee recommendation in favor of 114
                                                         Application to employ professional. (Fadlovich, Michael)
           02/23/2016                                    (Entered: 02/23/2016)

                                      115                Order Granting Application to employ Constance J.
                                      (1 pg)             Paiement (Related Doc # 114) (Heidi MNBM) (Entered:
           02/23/2016                                    02/23/2016)

                                      116                BNC Certificate of Mailing - PDF Document. Notice Date
           02/25/2016                 (2 pgs)            02/25/2016. (Admin.) (Entered: 02/26/2016)

                                      117                Order Granting Motion for turnover (Related Doc # 111).
                                      (2 pgs)            Notice of Entry affixed. (Lynn MNBM) (Entered:
           03/02/2016                                    03/02/2016)

                                      118                Order Granting Motion for turnover (Related Doc # 112).
                                      (2 pgs)            Notice of Entry affixed. (Lynn MNBM) (Entered:
           03/02/2016                                    03/02/2016)

                                                         Meeting of creditors concluded. (Seaver, Randall) (Entered:
           03/03/2016                                    03/03/2016)

                                      119                Motion to turn over monies filed by Randall L. Seaver. An
                                      (32 pgs)           affidavit or verification, Memorandum of law, Proof of
                                                         service, Proposed order. Hearing scheduled 3/23/2016 at
                                                         09:30 AM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                         Minneapolis, Judge Kathleen H. Sanberg. (Swanson,
           03/04/2016                                    Matthew) (Entered: 03/04/2016)

                                      120                Motion to approve compromise under Rule 9019 filed by
                                      (11 pgs)           FULLER SEAVER SWANSON & KELSCH. An affidavit
                                                         or verification, Memorandum of law, Proposed order.
                                                         Hearing scheduled 4/13/2016 at 09:30 AM at Courtroom 8
                                                         West, 8th Floor, 300 S 4th St, Minneapolis, Judge Kathleen
           03/17/2016                                    H. Sanberg. (Seaver, Randall) (Entered: 03/17/2016)

                                      121                Adversary case 16-04031. (13 (Recovery of money/property
                                      (24 pgs; 2 docs)   - 548 fraudulent transfer)), (91 (Declaratory judgment)), (02
                                                         (Other (e.g. other actions that would have been brought in
                                                         state court if unrelated to bankruptcy))), Complaint without
                                                         demand for jury trial by Randall L. Seaver - Trustee against
                                                         Padraigin Browne. No Fee. (Attachments: # 1 Trustee's
                                                         statement of insuffient funds) (Swanson, Matthew) (Entered:
           03/17/2016


16 of 34                                                                                                        12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 17 of 34

                                                   03/17/2016)

                                      122          Certificate of service (re:120 Motion to approve
                                      (4 pgs)      compromise under Rule 9019) filed by Randall L. Seaver.
           03/17/2016                              (Swanson, Matthew) (Entered: 03/17/2016)

                                      123          Response by Debtor 1 PAUL HANSMEIER to 119 Motion
                                      (14 pgs)     to turn over. An affidavit or verification, Memorandum of
           03/17/2016                              law, Proof of service. (May, Barbara) (Entered: 03/17/2016)

                                      124          Reply by Trustee Randall L. Seaver to 123 Response. An
                                      (34 pgs)     affidavit or verification, Memorandum of law, Proof of
           03/22/2016                              service. (Swanson, Matthew) (Entered: 03/22/2016)

                                      125              PDF with attached Audio File. Court Date & Time [
                                      (1 pg)       3/23/2016 9:30:00 AM ]. File Size [ 14403 KB ]. Run Time
           03/23/2016                              [ 00:30:00 ]. (admin). (Entered: 03/23/2016)

                                      126          Adversary case 16-04035. (41 (Objection / revocation of
                                      (18 pgs)     discharge - 727(c),(d),(e))), Complaint without demand for
                                                   jury trial by Daniel M McDermott against PAUL
                                                   HANSMEIER. No Fee. (Kreuziger-AW, Colin) (Entered:
           03/24/2016                              03/24/2016)

                                      127          Order setting EVIDENTIARY hearing AND FOR USE OF
                                      (3 pgs)      ELECTRONIC EVIDENCE(re:119 Motion to turn over)
                                                   Evidentiary hearing scheduled for 5/20/2016 at 09:00 AM at
                                                   Courtroom 8 West, 8th Floor, 300 S 4th St, Minneapolis,
                                                   Judge Kathleen H. Sanberg. (Carrie MNBM) (Entered:
           03/24/2016                              03/24/2016)

                                      128          Motion to turn over records filed by Randall L. Seaver. An
                                      (66 pgs)     affidavit or verification, Proof of service, Proposed order.
                                                   Hearing scheduled 4/13/2016 at 09:30 AM at Courtroom 8
                                                   West, 8th Floor, 300 S 4th St, Minneapolis, Judge Kathleen
           03/30/2016                              H. Sanberg. (Swanson, Matthew) (Entered: 03/30/2016)

                                      129          Motion objecting to homestead exemption filed by Trustee
                                      (14 pgs)     Randall L. Seaver. An affidavit or verification, Proof of
                                                   service, Proposed order. Hearing scheduled 4/27/2016 at
                                                   09:30 AM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                   Minneapolis, Judge Kathleen H. Sanberg. (Swanson,
           03/31/2016                              Matthew) (Entered: 03/31/2016)

                                      130          Response by Creditor John L Steele to 128 Motion to turn
           04/08/2016                 (2 pgs)      over. (Heidi MNBM) (Entered: 04/08/2016)




17 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 18 of 34

                                      131          Withdrawal (re:128 Motion to turn over) filed by Randall L.
                                      (2 pgs)      Seaver. Proof of service. (Swanson, Matthew) (Entered:
           04/12/2016                              04/12/2016)

                                      132          Order Granting Motion to approve compromise under Rule
                                      (1 pg)       9019 .(Related Doc # 120). Notice of Entry affixed. (Lynn
           04/13/2016                              MNBM) (Entered: 04/13/2016)

                                      133          Notice of withdrawal and substitution of counsel. New
                                      (1 pg)       attorney: Adine S. Momoh. Original attorney: Lara
           04/21/2016                              Glaesman (Momoh, Adine) (Entered: 04/21/2016)

                                      134          Notice of continued hearing (re:129 Motion objecting to
                                      (2 pgs)      homestead exemption) filed by Randall L. Seaver. Proof of
                                                   service. Hearing to be held on 8/10/2016 at 09:30 AM
                                                   Courtroom 8 West, 8th Floor, 300 S 4th St, Minneapolis,
                                                   Judge Kathleen H. Sanberg for 129, (Swanson, Matthew)
           04/26/2016                              (Entered: 04/26/2016)

                                      135          Motion to withdraw as attorney filed by Barbara J May. An
                                      (4 pgs)      affidavit or verification, Memorandum of law, Proof of
                                                   service, Proposed order. Hearing scheduled 5/17/2016 at
                                                   02:00 PM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                   Minneapolis, Judge Kathleen H. Sanberg. (May, Barbara)
           05/13/2016                              (Entered: 05/13/2016)

                                      136          Witness list filed by Randall L. Seaver. (Swanson, Matthew)
           05/13/2016                 (1 pg)       (Entered: 05/13/2016)

                                      137          Exhibit list filed by Randall L. Seaver. (Swanson, Matthew)
           05/13/2016                 (2 pgs)      (Entered: 05/13/2016)

                                      138          Trial brief filed by Randall L. Seaver. (Swanson, Matthew)
           05/13/2016                 (9 pgs)      (Entered: 05/13/2016)

                                      139          Proposed findings of fact and conclusions of law filed by
                                      (3 pgs)      Trustee Randall L. Seaver. (Swanson, Matthew) (Entered:
           05/13/2016                              05/13/2016)

                                      140          Stipulation filed by Randall L. Seaver and Debtor. Nature of
                                      (2 pgs)      stipulation: Facts not in Dispute (Swanson, Matthew)
           05/13/2016                              (Entered: 05/13/2016)

                                      141          Stipulation filed by Randall L. Seaver and Debtor. Nature of
                                      (2 pgs)      stipulation: Admissibility of Exhibits (Swanson, Matthew)
           05/13/2016                              (Entered: 05/13/2016)




18 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 19 of 34

                                      142          Expedited Motion to compel filed by Padraigin Browne. An
                                      (18 pgs)     affidavit or verification, Memorandum of law, Proof of
                                                   service, Proposed order. Hearing scheduled 5/18/2016 at
                                                   10:30 AM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                   Minneapolis, Judge Kathleen H. Sanberg. (Burns, David)
           05/13/2016                              (Entered: 05/13/2016)

                                      143          Trial brief filed by PAUL HANSMEIER . (Carrie MNBM)
           05/16/2016                 (9 pgs)      (Entered: 05/16/2016)

                                      144          Witness and Exhibit list filed by PAUL HANSMEIER .
           05/16/2016                 (1 pg)       (Carrie MNBM) (Entered: 05/16/2016)

                                      145          Proposed findings of fact and conclusions of law filed by
                                      (3 pgs)      Debtor 1 PAUL HANSMEIER . (Carrie MNBM) (Entered:
           05/16/2016                              05/16/2016)

                                      146          Amended Motion re: 142 Motion to compel filed by
                                      (18 pgs)     Interested Party Padraigin Browne. An affidavit or
                                                   verification, Proof of service, Proposed order. (Burns,
           05/16/2016                              David) (Entered: 05/16/2016)

                                      147          Amended Motion re: 146 Amended motion filed by
                                      (18 pgs)     Interested Party Padraigin Browne. An affidavit or
                                                   verification, Proof of service, Proposed order. Hearing
                                                   scheduled 5/18/2016 at 10:30 AM at Courtroom 8 West, 8th
                                                   Floor, 300 S 4th St, Minneapolis, Judge Kathleen H.
           05/16/2016                              Sanberg. (Burns, David) (Entered: 05/16/2016)

                                      148          Response to 147 Amended motion filed by Trustee Randall
                                      (7 pgs)      L. Seaver. An affidavit or verification, Memorandum of law,
           05/17/2016                              Proof of service. (Swanson, Matthew) (Entered: 05/17/2016)

                                      149          Order Granting Motion to withdraw as attorney (Related
                                      (1 pg)       Doc # 135). Notice of Entry affixed. (Lynn MNBM)
           05/17/2016                              (Entered: 05/17/2016)

                                      150              PDF with attached Audio File. Court Date & Time [
                                      (1 pg)       5/17/2016 2:00:00 PM ]. File Size [ 1838 KB ]. Run Time [
           05/18/2016                              00:03:50 ]. (admin). (Entered: 05/18/2016)

                                      151              PDF with attached Audio File. Court Date & Time [
                                      (1 pg)       5/18/2016 10:30:00 AM ]. File Size [ 39721 KB ]. Run
           05/18/2016                              Time [ 01:22:45 ]. (admin). (Entered: 05/18/2016)

                                      152          Order Denying amended motion (Related Doc # 147) RE
                                      (1 pg)       amended motion (Related Doc # 146) RE EXPEDITED
           05/18/2016                              MOTION TO RELEASE PROCEEDS FROM SALE


19 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 20 of 34

                                                   (Related Doc # 142). NOTICE OF ENTRY AFFIXED.
                                                   (Lynn MNBM) (Entered: 05/18/2016)

                                      153          BNC Certificate of Mailing - PDF Document. Notice Date
           05/19/2016                 (2 pgs)      05/19/2016. (Admin.) (Entered: 05/20/2016)

                                      154          Order Denying Motion for turnover (Related Doc # 119).
                                      (1 pg)       Notice of Entry affixed. (Lynn MNBM) (Entered:
           05/20/2016                              05/20/2016)

                                      155          Expedited Motion to vacate (re:154 Order on motion for
                                      (13 pgs)     turnover) filed by Randall L. Seaver. An affidavit or
                                                   verification, Memorandum of law, Proof of service,
                                                   Proposed order. Hearing scheduled 5/25/2016 at 09:00 AM
                                                   at Courtroom 8 West, 8th Floor, 300 S 4th St, Minneapolis,
                                                   Judge Kathleen H. Sanberg. (Swanson, Matthew) (Entered:
           05/20/2016                              05/20/2016)

                                      156          BNC Certificate of Mailing - PDF Document. Notice Date
           05/20/2016                 (2 pgs)      05/20/2016. (Admin.) (Entered: 05/21/2016)

                                      157          BNC Certificate of Mailing - PDF Document. Notice Date
           05/22/2016                 (2 pgs)      05/22/2016. (Admin.) (Entered: 05/22/2016)

                                      158          Affidavit (re:155 Motion to vacate) filed by Randall L.
                                      (3 pgs)      Seaver. Proof of service. (Swanson, Matthew) (Entered:
           05/23/2016                              05/23/2016)

                                      159          Opposition brief/memorandum (re:155 Motion to vacate)
                                      (7 pgs)      filed by PAUL HANSMEIER . (Heidi MNBM) (Entered:
           05/23/2016                              05/23/2016)

                                      160              PDF with attached Audio File. Court Date & Time [
                                      (1 pg)       5/20/2016 9:00:00 AM ]. File Size [ 790 KB ]. Run Time [
           05/23/2016                              00:01:39 ]. (admin). (Entered: 05/23/2016)

                                      161          Response to 155 Motion to vacate filed by U.S. Trustee US
                                      (14 pgs)     Trustee. An affidavit or verification, Memorandum of law,
           05/24/2016                              Proof of service. (Kreuziger, Colin) (Entered: 05/24/2016)

                                      162          EDITED ENTRY: REPLY TO Related document(s) 159
                                      (4 pgs)      Opposition brief/memorandum filed by Debtor 1 PAUL
                                                   HANSMEIER. Reply by Trustee Randall L. Seaver to 155
                                                   Motion to vacate. Proof of service. (Swanson,
                                                   Matthew)Modified on 5/24/2016 (MaryB MNBM QC).
           05/24/2016                              (Entered: 05/24/2016)




20 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 21 of 34

                                      163          Order Denying Motion to vacate (Related Doc # 155).
                                      (1 pg)       Notice of Entry affixed. (Lynn MNBM) (Entered:
           05/25/2016                              05/25/2016)

                                      164              PDF with attached Audio File. Court Date & Time [
                                      (1 pg)       5/25/2016 9:02:00 AM ]. File Size [ 13985 KB ]. Run Time
           05/27/2016                              [ 00:29:08 ]. (admin). (Entered: 05/27/2016)

                                      165          BNC Certificate of Mailing - PDF Document. Notice Date
           05/27/2016                 (2 pgs)      05/27/2016. (Admin.) (Entered: 05/27/2016)

                                      166          General notice by trustee of settlement or compromise.
                                      (4 pgs)      Related adversary: 16-4018,16-4031 (Seaver, Randall)
           06/29/2016                              (Entered: 06/29/2016)

                                      167          Certificate of service (re:166 General notice by trustee of
                                      (4 pgs)      settlement or compromise) filed by Randall L. Seaver.
           06/29/2016                              (Seaver, Randall) (Entered: 06/29/2016)

                                      168          General notice by trustee of settlement or compromise.
           07/08/2016                 (3 pgs)      (Seaver, Randall) (Entered: 07/08/2016)

                                      169          Certificate of service (re:168 General notice by trustee of
                                      (4 pgs)      settlement or compromise) filed by Randall L. Seaver.
           07/26/2016                              (Swanson, Matthew) (Entered: 07/26/2016)

                                      170          EDITED ENTRY: ORDER REGARDING Related
                                      (1 pg)       document(s) 166 General notice by trustee of settlement or
                                                   compromise filed by Trustee Randall L. Seaver. Order Re:
                                                   (re:168 General notice by trustee of settlement or
                                                   compromise). Notice of Entry affixed. (Lynn
                                                   MNBM)Modified on 8/9/2016 (MaryB MNBM QC).
           07/27/2016                              (Entered: 07/27/2016)

                                      171          BNC Certificate of Mailing - PDF Document. Notice Date
           07/29/2016                 (2 pgs)      07/29/2016. (Admin.) (Entered: 07/30/2016)

                                      172          Order Re: (re:168 General notice by trustee of settlement or
                                      (1 pg)       compromise). Notice of Entry affixed. (Lynn MNBM)
           08/02/2016                              (Entered: 08/02/2016)

                                      173          BNC Certificate of Mailing - PDF Document. Notice Date
           08/04/2016                 (2 pgs)      08/04/2016. (Admin.) (Entered: 08/05/2016)

                                      174          Withdrawal (re:129 Motion objecting to homestead
                                      (2 pgs)      exemption, 134 Notice of continued hearing) filed by
                                                   Randall L. Seaver. Proof of service. (Swanson, Matthew)
           08/05/2016                              (Entered: 08/05/2016)



21 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 22 of 34

                                                   Disposition of adversary 4:16-ap-4031. Disposition:
           08/25/2016                              DISMISSED. (Carrie MNBM) (Entered: 08/25/2016)

                                                   Disposition of adversary 4:16-ap-4018. Disposition:
           08/25/2016                              DISMISSED. (Carrie MNBM) (Entered: 08/25/2016)

                                                   Adversary case 4:16-ap-4018 closed (Kathy MNBM)
           08/26/2016                              (Entered: 08/26/2016)

                                                   Adversary case 4:16-ap-4031 closed (Kathy MNBM)
           08/26/2016                              (Entered: 08/26/2016)

                                      175            Opinion on appeal from Bankruptcy Appellate Panel re:
                                      (8 pgs)        72 Notice of appeal and statement of election.
                                                     AFFIRMED. USBAP NO. 15-6035. (Shelia MNBM)
           09/29/2016                                (Entered: 09/29/2016)

                                      176            Judgment on appeal from Bankruptcy Appellate Panel re:
                                      (1 pg)         72 Notice of appeal and statement of election.
                                                     AFFIRMED. USBAP NO. 15-6035. (Shelia MNBM)
           09/29/2016                                (Entered: 09/29/2016)

                                      177            Mandate on appeal from Bankruptcy Appellate Panel re:
                                      (1 pg)         72 Notice of appeal and statement of election.
                                                     AFFIRMED. USBAP NO. 15-6035 (Shelia MNBM)
           10/17/2016                                (Entered: 10/17/2016)

                                      178            Motion objecting to claim(s) 9, 10, 11, 15, 16 and 18 of
                                      (30 pgs)       Various Creditors filed by Trustee Randall L. Seaver. An
                                                     affidavit or verification, Proof of service, Proposed order.
                                                     Hearing scheduled 12/21/2016 at 10:30 AM at Courtroom
                                                     8 West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                     Kathleen H. Sanberg. (Swanson, Matthew) (Entered:
           11/16/2016                                11/16/2016)

                                      179            Motion objecting to claim(s) 8 of Anthony Smith filed by
                                      (41 pgs)       Trustee Randall L. Seaver. An affidavit or verification,
                                                     Proof of service, Proposed order. Hearing scheduled
                                                     12/21/2016 at 10:30 AM at Courtroom 8 West, 8th Floor,
                                                     300 S 4th St, Minneapolis, Judge Kathleen H. Sanberg.
           11/18/2016                                (Swanson, Matthew) (Entered: 11/18/2016)

                                      180            Adversary case 16-04124. (02 (Other (e.g. other actions
                                      (8 pgs)        that would have been brought in state court if unrelated to
                                                     bankruptcy))), (14 (Recovery of money/property - other)),
                                                     (72 (Injunctive relief - other)), Complaint without demand
                                                     for jury trial by Randall L. Seaver - Trustee against
                                                     Sandipan Chowdhury, Booth Sweet, LLP. Receipt
           11/18/2016


22 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                         https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 23 of 34

                                                         Number o, Fee Amount $350 (Swanson, Matthew)
                                                         (Entered: 11/18/2016)

                                      181                EDITED ENTRY: MEMORANDUM AND EXHIBITS
                                      (15 pgs; 2 docs)   ONLY, SEE Related document(s) 182 Motion for relief
                                                         from stay filed by Interested Party Certain John Does. An
                                                         affidavit or verification, Memorandum of law, Proof of
                                                         service, Proposed order. filed by Interested Party Certain
                                                         John Does. Motion for relief from stay filed by Interested
                                                         Party Certain John Does. An affidavit or verification,
                                                         Local form 4001-1 (if applicable), Memorandum of law,
                                                         Proof of service, Proposed order. Fee Amount $176,
                                                         Hearing scheduled 12/8/2016 at 01:30 PM at Courtroom 8
                                                         West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                         Kathleen H. Sanberg. (Attachments: # 1 Exhibit(s) A)
                                                         (Sweet, Jason)Modified on 11/22/2016 (MaryB MNBM
           11/18/2016                                    QC). (Entered: 11/18/2016)

                                                         EDITED ENTRY: RECEIPT TO Related document(s)
                                                         182 Motion for relief from stay filed by Interested Party
                                                         Certain John Does. An affidavit or verification,
                                                         Memorandum of law, Proof of service, Proposed order.
                                                         filed by Interested Party Certain John Does. Receipt of
                                                         Motion for relief from stay(15-42460) [motion,mrlfsty] (
                                                         176.00) Filing Fee. Receipt number 9741289. Fee amount
                                                         176.00. (U.S. Treasury)Modified on 11/22/2016 (MaryB
           11/18/2016                                    MNBM QC). (Entered: 11/18/2016)

                                      182                Motion for relief from stay filed by Interested Party
                                      (76 pgs)           Certain John Does . An affidavit or verification,
                                                         Memorandum of law, Proof of service, Proposed order.
                                                         Hearing scheduled 12/8/2016 at 01:30 PM at Courtroom 8
                                                         West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                         Kathleen H. Sanberg. (Heidi MNBM) (Entered:
           11/21/2016                                    11/22/2016)

                                      183                Withdrawal of claim 8 filed by Interested Party Anthony
                                      (11 pgs; 2 docs)   Smith. (Attachments: # 1 Exhibit(s) Lightspeed Order)
           11/30/2016                                    (Sweet, Jason) (Entered: 11/30/2016)

                                      184                Withdrawal of claim 9,10,11 filed by Interested Parties
                                      (36 pgs; 8 docs)   Alan Cooper, Paul Godfread. (Attachments: # 1 Exhibit(s)
                                                         Prenda Judgment # 2 Exhibit(s) Email # 3 Exhibit(s)
                                                         Ingenuity Order # 4 Exhibit(s) Ingenuity Appeal # 5
                                                         Exhibit(s) Lightspeed Appeal # 6 Exhibit(s) Stipulation of
                                                         Discipline # 7 Exhibit(s) Disciplinary Order)(Sweet,
           11/30/2016                                    Jason) (Entered: 11/30/2016)




23 of 34                                                                                                      12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 24 of 34

                                      185            Response to 182 Motion for relief from stay filed by
                                      (2 pgs)        Trustee Randall L. Seaver. Proof of service. (Swanson,
           12/01/2016                                Matthew) (Entered: 12/01/2016)

                                      186            Opposition brief/memorandum (re:182 Motion for relief
                                      (32 pgs)       from stay) filed by PAUL HANSMEIER . (Kim MNB)
           12/02/2016                                (Entered: 12/02/2016)

                                      187            Notice of change of address for PAUL HANSMEIER
           12/02/2016                 (1 pg)         filed by . (Kim MNB) (Entered: 12/02/2016)

                                      188            Amended notice of hearing (re:182 Motion for relief from
                                      (3 pgs)        stay) filed by Certain John Does. Proof of service.
                                                     Hearing to be held on 12/22/2016 at 01:30 PM Courtroom
                                                     8 West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                     Kathleen H. Sanberg for 182, (Sweet, Jason) (Entered:
           12/07/2016                                12/07/2016)

                                                     Minutes re: Motion for relief from stay. (Carrie
                                                     MNBM)No appearances. Continued to December 22,
           12/08/2016                                2016 at 1:30 p.m. (Entered: 12/08/2016)

                                      189            Application for admission pro hac vice of Erin K. Russell
                                      (2 pgs)        filed by Edward P. Sheu for Certain John Does. Fee
           12/08/2016                                Amount $100, (Sheu, Edward) (Entered: 12/08/2016)

                                                     Receipt of Application for admission pro hac
                                                     vice(15-42460) [aplcn,admphv] ( 100.00) Filing Fee.
                                                     Receipt number 9767204. Fee amount 100.00. (U.S.
           12/08/2016                                Treasury) (Entered: 12/08/2016)

                                                     Order of Bankruptcy Judge Kathleen H. Sanberg Granting
                                                     Application for admission pro hac vice of Erin K Russell
                                                     (Related Doc # 189). (LindaS MNBM) (Entered:
           12/09/2016                                12/09/2016)

                                      190            Withdrawal (re:179 Motion objecting to claim) filed by
                                      (2 pgs)        Randall L. Seaver. Proof of service. (Swanson, Matthew)
           12/19/2016                                (Entered: 12/19/2016)

                                      191            NOTICE OF HEARING AND JOINT MOTION FOR
                                      (19 pgs)       ENTRY OF FINDINGS OF FACT
                                                     ANDCONCLUSIONS OF LAW REGARDING THE
                                                     ALTER EGO STATUS OF DEBTOR filed by Certain
                                                     John Does , Sandipan Chowdhury , Alan Cooper , Paul
                                                     Godfread . An affidavit or verification, Memorandum of
                                                     law, Proof of service, Proposed order. Hearing scheduled
                                                     1/11/2017 at 02:00 PM at Courtroom 8 West, 8th Floor,
           12/19/2016


24 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                           https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 25 of 34

                                                           300 S 4th St, Minneapolis, Judge Kathleen H. Sanberg.
                                                           (Heidi MNBM) (Entered: 12/19/2016)

                                      192                  Exhibits 1-31 (re:191 Motion) filed by Certain John Does,
                                      (638 pgs; 32 docs)   Sandipan Chowdhury, John Doe, Paul Godfread.
                                                           (Attachments: # 1 Exhibit(s) Petition for Discipline # 2
                                                           Exhibit(s) Stipulation of Discipline # 3 Exhibit(s)
                                                           Ingenuity Order # 4 Exhibit(s) Gibbs Declaration # 5
                                                           Exhibit(s) Gibbs Motion # 6 Exhibit(s) Profit & Loss # 7
                                                           Exhibit(s) UTB Finances # 8 Exhibit(s) Navasca R&R # 9
                                                           Exhibit(s) Navasca Order # 10 Exhibit(s) Lightspeed
                                                           Order # 11 Exhibit(s) Demand Letter # 12 Exhibit(s)
                                                           Balance Sheet # 13 Exhibit(s) Incorporation # 14
                                                           Exhibit(s) Go Daddy 1 # 15 Exhibit(s) Go Daddy 2 # 16
                                                           Exhibit(s) Steele email # 17 Exhibit(s) Hansmeier email #
                                                           18 Exhibit(s) Contribution check # 19 Exhibit(s) Prenda
                                                           payroll # 20 Exhibit(s) Alpha payroll # 21 Exhibit(s)
                                                           Distribution # 22 Exhibit(s) Hansmeier Deposition # 23
                                                           Exhibit(s) Pearl Insurance # 24 Exhibit(s) Show Cause #
                                                           25 Exhibit(s) Mortgage # 26 Exhibit(s) Guava Order # 27
                                                           Exhibit(s) Dissolution # 28 Exhibit(s) Hansmeier
                                                           Transcript # 29 Exhibit(s) Livewire Transfers # 30
                                                           Exhibit(s) Alpha email # 31 Exhibit(s) Grand Jury
           12/19/2016                                      Indictment) (Sweet, Jason) (Entered: 12/19/2016)

                                      193                  Motion to stay determination of Trustee's objections (re:
                                      (34 pgs)             178 Motion objecting to claim, 191 Motion)filed by Alan
                                                           Cooper, Paul Godfread. An affidavit or verification,
                                                           Memorandum of law, Proof of service, Proposed order.
                                                           Hearing scheduled 1/11/2017 at 02:00 PM at Courtroom 8
                                                           West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                           Kathleen H. Sanberg. (Sweet, Jason) (Entered:
           12/20/2016                                      12/20/2016)

                                      194                  Reply by Trustee Randall L. Seaver to 178 Motion
                                      (4 pgs)              objecting to claim. Proof of service. (Swanson, Matthew)
           12/20/2016                                      (Entered: 12/20/2016)

                                                           Minutes re: Motion objecting to claim 8 . No appearances.
                                                           Claim having been withdrawn, motion was withdrawn as
                                                           moot.Hearing is stricken. (Carrie MNBM) (Entered:
           12/21/2016                                      12/21/2016)

                                                           Minutes re: 178 Motion objecting to claim nos. 9, 10, 11,
                                                           15, 16, and 18. Matthew D. Swanson appeared on behalf
                                                           of the trustee and Paul Hansmeier appeared pro se. There
                                                           was no appearance by on behalf of any of the claimants.
                                                           Claim numbers 15, 16 and 18 are disallowed. Claim nos.
                                                           9, 10, and 11 were withdrawn on November 30, 2016.
           12/21/2016


25 of 34                                                                                                        12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 26 of 34

                                                     Motion granted. Order to be entered. (Lynn MNBM)
                                                     (Entered: 12/21/2016)

                                      195            Order Granting objection to claim #15, 16, and 18 by
                                      (1 pg)         creditor various creditors (Related Doc # 178). Notice of
           12/21/2016                                Entry affixed. (Lynn MNBM) (Entered: 12/21/2016)

                                      196            Withdrawal (re:182 Motion for relief from stay) filed by
                                      (1 pg)         Certain John Does. Proof of service. (Sweet, Jason)
           12/21/2016                                (Entered: 12/21/2016)

                                                     Minutes re: Motion for relief from stay . No appearances.
                                                     Motion withdrawn. Hearing is stricken. (Carrie MNBM)
           12/22/2016                                (Entered: 12/22/2016)

                                      197            BNC Certificate of Mailing - PDF Document. Notice
           12/23/2016                 (2 pgs)        Date 12/23/2016. (Admin.) (Entered: 12/23/2016)

                                      198                PDF with attached Audio File. Court Date & Time [
                                      (1 pg)         12/21/2016 10:30:00 AM ]. File Size [ 2975 KB ]. Run
           12/27/2016                                Time [ 00:06:12 ]. (admin). (Entered: 12/27/2016)

                                      199            Response to 193 Motion to stay filed by Trustee Randall
                                      (2 pgs)        L. Seaver. An affidavit or verification. (Swanson,
           01/06/2017                                Matthew) (Entered: 01/06/2017)

                                      200            Response to 191 Motion filed by Trustee Randall L.
                                      (8 pgs)        Seaver. An affidavit or verification, Memorandum of law.
           01/06/2017                                (Swanson, Matthew) (Entered: 01/06/2017)

                                      201            Opposition brief/memorandum (re:191 Motion, 193
                                      (6 pgs)        Motion to stay) filed by PAUL HANSMEIER . (Shelley
           01/06/2017                                MNBS) (Entered: 01/06/2017)

                                      202            Notice of continued hearing (re:191 Motion, 193 Motion
                                      (3 pgs)        to stay) filed by Best & Flanagan LLP, Paul Godfread,
                                                     Phillip Gainsley, Thompson Hall Santi Cerny & Katkov
                                                     and Sandipan Chowdhury, Certain John Does, Sandipan
                                                     Chowdhury, Alan Cooper, Certain John Does, Paul
                                                     Godfread. Proof of service. Hearing to be held on
                                                     3/8/2017 at 10:30 AM Courtroom 8 West, 8th Floor, 300
                                                     S 4th St, Minneapolis, Judge Kathleen H. Sanberg (Sweet,
           01/10/2017                                Jason) (Entered: 01/10/2017)

                                      203            Judgment for adv 4:16-ap-4124. Notice of Entry affixed.
           01/10/2017                 (1 pg)         (Lynn MNBM) (Entered: 01/10/2017)




26 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                          https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 27 of 34

                                                          Disposition of adversary 4:16-ap-4124. Judgment For
                                                          plaintiff. Disposition: granted. (Lynn MNBM) (Entered:
           01/10/2017                                     01/10/2017)

                                                          Adversary case 4:16-ap-4124 closed (Kathy MNBM)
           01/25/2017                                     (Entered: 01/25/2017)

                                      204                 Motion for relief from stay filed by Interested Party
                                      (76 pgs)            Certain John Does. An affidavit or verification, Local
                                                          form 4001-1 (if applicable), Memorandum of law, Proof
                                                          of service, Proposed order. Fee Amount $181, Hearing
                                                          scheduled 2/9/2017 at 01:30 PM at Courtroom 8 West, 8th
                                                          Floor, 300 S 4th St, Minneapolis, Judge Kathleen H.
           01/26/2017                                     Sanberg. (Russell, Erin) (Entered: 01/26/2017)

                                                          Receipt of Motion for relief from stay(15-42460)
                                                          [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number
                                                          9829102. Fee amount 181.00. (U.S. Treasury) (Entered:
           01/26/2017                                     01/26/2017)

                                      205                 Response to 204 Motion for relief from stay filed by
                                      (2 pgs)             Trustee Randall L. Seaver. Proof of service. (Swanson,
           02/02/2017                                     Matthew) (Entered: 02/02/2017)

                                      206                 Opposition brief/memorandum (re:204 Motion for relief
                                      (246 pgs; 2 docs)   from stay) filed by PAUL HANSMEIER . (Attachments:
           02/03/2017                                     # 1 Exhibit(s)) (Heidi MNBM) (Entered: 02/03/2017)

                                                          Minutes re: 204 Motion for relief from stay. Erin K.
                                                          Russell appeared on behalf of the movant and Randy
                                                          Seaver, the trustee, appeared in propria persona. There
                                                          were no other appearances. Motion denied. Order to be
           02/09/2017                                     entered. (Lynn MNBM) (Entered: 02/09/2017)

                                      207                 Order Denying Motion for relief from stay (Related Doc #
                                      (1 pg)              204). Notice of Entry affixed. (Lynn MNBM) (Entered:
           02/09/2017                                     02/09/2017)

                                      208                     PDF with attached Audio File. Court Date & Time [
                                      (1 pg)              2/9/2017 1:30:00 PM ]. File Size [ 6722 KB ]. Run Time [
           02/10/2017                                     00:14:00 ]. (admin). (Entered: 02/10/2017)

                                      209                 Amended order denying (re:207 Order on motion for
                                      (1 pg)              relief from stay). Notice of Entry affixed. (Lynn MNBM)
           02/10/2017                                     (Entered: 02/10/2017)

                                      210                 BNC Certificate of Mailing - PDF Document. Notice
           02/11/2017                 (2 pgs)             Date 02/11/2017. (Admin.) (Entered: 02/11/2017)



27 of 34                                                                                                       12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 28 of 34

                                                     Adversary case 4:16-ap-4124 closed (Kathy MNBM)
           03/01/2017                                (Entered: 03/01/2017)

                                      211            Exhibits Plea Agreement (re:191 Motion) filed by
                                      (27 pgs)       Sandipan Chowdhury, Alan Cooper, Paul Godfread.
           03/07/2017                                (Sweet, Jason) (Entered: 03/07/2017)

                                      212            Certificate of service (re:199 Response, 200 Response)
                                      (1 pg)         filed by Randall L. Seaver. (Swanson, Matthew) (Entered:
           03/08/2017                                03/08/2017)

                                                     Minutes re: 193 Motion to stay regarding trustee's
                                                     objection to claims 15, 16, and 18. Jason Sweet appeared
                                                     telephonically on behalf of Alan Cooper and Paul
                                                     Godfread and Matthew Swanson appeared on behalf of
                                                     the trustee. Motion orally withdrawn in court. (Lynn
           03/08/2017                                MNBM) (Entered: 03/08/2017)

                                                     Minutes re: 191 JOINT MOTION FOR ENTRY OF
                                                     FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                     REGARDING THE ALTER EGO STATUS OF
                                                     DEBTOR. Jason Sweet appeared telephonically on behalf
                                                     of Sandipan Chowdhury, Alan Cooper and Paul Godfread,
                                                     Paul Hansmeier appeared pro se, and Matthew Swanson
                                                     appeared on behalf of the trustee. Motion denied. Order to
           03/08/2017                                be entered. (Lynn MNBM) (Entered: 03/08/2017)

                                      213            Order Denying Joint Motion for Entry of Findings of Fact
                                      (1 pg)         and Conclusions of Law Regarding the Alter Ego Status
                                                     of Debtor (Related Doc # 191). Notice of Entry affixed.
           03/08/2017                                (Lynn MNBM) (Entered: 03/08/2017)

                                      214                PDF with attached Audio File. Court Date & Time [
                                      (1 pg)         3/8/2017 10:30:00 AM ]. File Size [ 3022 KB ]. Run
           03/08/2017                                Time [ 00:06:18 ]. (admin). (Entered: 03/08/2017)

                                      215            BNC Certificate of Mailing - PDF Document. Notice
           03/10/2017                 (2 pgs)        Date 03/10/2017. (Admin.) (Entered: 03/11/2017)

                                      216            Notice of change of address for PAUL HANSMEIER
           05/01/2017                 (1 pg)         filed by . (Jen MNBS) (Entered: 05/01/2017)

                                      217            EDITED ENTRY: FILED ON JULY 5, 2017, NOT JULY
                                      (56 pgs)       6, 2017 Adversary case 17-04076. (72 (Injunctive relief -
                                                     other)), Complaint without demand for jury trial by PAUL
                                                     HANSMEIER against DAN BOOTH , PAUL
                                                     GODFREAD , JASON SWEET . No Fee. (Carrie
                                                     MNBM) Modified on 7/18/2017 (Carrie MNBM).
           07/05/2017


28 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 29 of 34

                                                     (Entered: 07/06/2017)

                                      218            Motion objecting to claim(s) 17 of Certain John Does
                                      (9 pgs)        filed by Trustee Randall L. Seaver. An affidavit or
                                                     verification, Proof of service, Proposed order. Hearing
                                                     scheduled 8/16/2017 at 09:30 AM at Courtroom 8 West,
                                                     8th Floor, 300 S 4th St, Minneapolis, Judge Kathleen H.
           07/13/2017                                Sanberg. (Swanson, Matthew) (Entered: 07/13/2017)

                                      219                PDF with attached Audio File. Court Date & Time [
                                      (1 pg)         7/26/2017 11:00:00 AM ]. File Size [ 53187 KB ]. Run
           07/27/2017                                Time [ 00:36:56 ]. (admin). (Entered: 07/27/2017)

                                      220            Notice of appearance and request for notice filed by Paul
                                      (3 pgs)        Godfread and Jon E Paulson. Proof of service. (Paulson,
           08/06/2017                                Jon) (Entered: 08/06/2017)

                                                     Minutes re: 218 Motion objecting to claim. No
                                                     appearance, granted by default. Order to enter. (Carrie
           08/16/2017                                MNBM) (Entered: 08/16/2017)

                                      221            Order Granting objection to claim #17 by creditor Certain
                                      (1 pg)         John Does (Related Doc # 218). Notice of Entry affixed.
           08/16/2017                                (Lynn MNBM) (Entered: 08/16/2017)

                                      222            BNC Certificate of Mailing - PDF Document. Notice
           08/18/2017                 (3 pgs)        Date 08/18/2017. (Admin.) (Entered: 08/18/2017)

                                      223            Adversary case 17-04114. (91 (Declaratory judgment)),
                                      (6 pgs)        Complaint without demand for jury trial by PAUL
                                                     HANSMEIER against RANDALL L SEAVER . No Fee.
           09/18/2017                                (Jen MNBS) (Entered: 09/18/2017)

                                      224            General notice by trustee of settlement or compromise.
                                      (4 pgs)        Related adversary: 17-4114,16-4035 (Seaver, Randall)
           09/28/2017                                (Entered: 09/28/2017)

                                      225            General notice by trustee of settlement or compromise.
           09/28/2017                 (2 pgs)        (Seaver, Randall) (Entered: 09/28/2017)

                                      226            General notice by trustee of settlement or compromise.
           09/28/2017                 (2 pgs)        (Seaver, Randall) (Entered: 09/28/2017)

                                      227            General notice by trustee of settlement or compromise.
           09/28/2017                 (3 pgs)        (Seaver, Randall) (Entered: 09/28/2017)

                                      228            General notice by trustee of settlement or compromise.
           09/28/2017                 (3 pgs)        (Seaver, Randall) (Entered: 09/28/2017)


29 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 30 of 34

                                      229            General notice by trustee of settlement or compromise.
           09/28/2017                 (2 pgs)        (Seaver, Randall) (Entered: 09/28/2017)

                                      230            Certificate of service (re:224 General notice by trustee of
                                      (4 pgs)        settlement or compromise, 225 General notice by trustee
                                                     of settlement or compromise, 226 General notice by
                                                     trustee of settlement or compromise, 227 General notice
                                                     by trustee of settlement or compromise, 228 General
                                                     notice by trustee of settlement or compromise, 229
                                                     General notice by trustee of settlement or compromise)
                                                     filed by Randall L. Seaver. (Swanson, Matthew) (Entered:
           09/29/2017                                09/29/2017)

                                      231            Response to 224 General notice by trustee of settlement
                                      (3 pgs)        or compromise filed by Interested Party Sandipan
           10/23/2017                                Chowdhury. (Sweet, Jason) (Entered: 10/23/2017)

                                      232            Order Re: (re:225 General notice by trustee of settlement
                                      (1 pg)         or compromise). Notice of Entry affixed. (Lynn MNBM)
           10/25/2017                                (Entered: 10/25/2017)

                                      233            Order Re: (re:226 General notice by trustee of settlement
                                      (1 pg)         or compromise). Notice of Entry affixed. (Lynn MNBM)
           10/25/2017                                (Entered: 10/25/2017)

                                      234            Order Re: (re:227 General notice by trustee of settlement
                                      (1 pg)         or compromise). Notice of Entry affixed. (Lynn MNBM)
           10/25/2017                                (Entered: 10/25/2017)

                                      235            Order Re: (re:228 General notice by trustee of settlement
                                      (1 pg)         or compromise). Notice of Entry affixed. (Lynn MNBM)
           10/25/2017                                (Entered: 10/25/2017)

                                      236            Order Re: (re:229 General notice by trustee of settlement
                                      (1 pg)         or compromise). Notice of Entry affixed. (Lynn MNBM)
           10/25/2017                                (Entered: 10/25/2017)

                                      237            BNC Certificate of Mailing - PDF Document. Notice
           10/27/2017                 (3 pgs)        Date 10/27/2017. (Admin.) (Entered: 10/27/2017)

                                      238            BNC Certificate of Mailing - PDF Document. Notice
           10/27/2017                 (3 pgs)        Date 10/27/2017. (Admin.) (Entered: 10/27/2017)

                                      239            BNC Certificate of Mailing - PDF Document. Notice
           10/27/2017                 (3 pgs)        Date 10/27/2017. (Admin.) (Entered: 10/27/2017)

                                      240            BNC Certificate of Mailing - PDF Document. Notice
           10/27/2017                 (3 pgs)        Date 10/27/2017. (Admin.) (Entered: 10/27/2017)



30 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 31 of 34

                                      241            BNC Certificate of Mailing - PDF Document. Notice
           10/27/2017                 (3 pgs)        Date 10/27/2017. (Admin.) (Entered: 10/27/2017)

                                      242            Adversary case 17-04125. (91 (Declaratory judgment)),
                                      (8 pgs)        Complaint with demand for jury trial by Sandipan
                                                     Chowdhury, Booth Sweet, LLP against RANDALL L
                                                     SEAVER, Matthew D Swanson. Fee Amount $350
           10/30/2017                                (Sweet, Jason) (Entered: 10/30/2017)

                                      243            Notice of hearing (re:224 General notice by trustee of
                                      (10 pgs)       settlement or compromise, 231 Response) filed by
                                                     Randall L. Seaver. Proof of service.Hearing to be held on
                                                     11/22/2017 at 09:30 AM Courtroom 8 West, 8th Floor,
                                                     300 S 4th St, Minneapolis, Judge Kathleen H. Sanberg
           10/31/2017                                (Seaver, Randall) (Entered: 10/31/2017)

                                      244            NOTICE OF HEARING AND MOTION FOR ORDER
                                      (3 pgs)        TO SHOW CAUSE filed by PAUL HANSMEIER .
                                                     Hearing scheduled 11/15/2017 at 01:30 PM at Courtroom
                                                     8 West, 8th Floor, 300 S 4th St, Minneapolis, Judge
                                                     Kathleen H. Sanberg. (Heidi MNBM) (Entered:
           11/01/2017                                11/01/2017)

                                      245            Response to 244 Motion filed by Interested Party
                                      (3 pgs)        Sandipan Chowdhury. (Sweet, Jason) (Entered:
           11/10/2017                                11/10/2017)

                                      246            Withdrawal (re:224 General notice by trustee of
                                      (3 pgs)        settlement or compromise, 243 Notice of hearing) filed by
                                                     Randall L. Seaver. Proof of service. (Swanson, Matthew)
           11/15/2017                                (Entered: 11/15/2017)

                                      247            Motion to approve compromise under Rule 9019 filed by
                                      (14 pgs)       Randall L. Seaver. An affidavit or verification, Proof of
                                                     service, Proposed order. Hearing scheduled 12/6/2017 at
                                                     03:00 PM at Courtroom 8 West, 8th Floor, 300 S 4th St,
                                                     Minneapolis, Judge Kathleen H. Sanberg. (Swanson,
           11/15/2017                                Matthew) (Entered: 11/15/2017)

                                                     Minutes re: 244 Motion for order to show cause. No
                                                     appearances. Motion is stricken as moot. (Carrie MNBM)
           11/15/2017                                (Entered: 11/15/2017)

                                      248            Motion for relief from stay filed by Trustee Randall L.
                                      (108 pgs)      Seaver. An affidavit or verification, Memorandum of law,
                                                     Proof of service, Proposed order. Fee Amount $181,
                                                     Hearing scheduled 11/30/2017 at 01:30 PM at Courtroom
                                                     8 West, 8th Floor, 300 S 4th St, Minneapolis, Judge
           11/16/2017                                Kathleen H. Sanberg. (Swanson, Matthew) (Entered:


31 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                     https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 32 of 34

                                                     11/16/2017)

                                                     Receipt of Motion for relief from stay(15-42460)
                                                     [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number
                                                     10369302. Fee amount 181.00. (U.S. Treasury) (Entered:
           11/16/2017                                11/16/2017)

                                      249            Debtor's notice of non-opposition to the Ch 7 Trustee's
                                      (1 pg)         motion for retroactive annulment of the automatic stay
                                                     filed by Debtor 1 PAUL HANSMEIER re: 248 Motion
           11/17/2017                                for relief from stay. (Jen MNBS) (Entered: 11/17/2017)

                                      250            Objection by Interested Party Sandipan Chowdhury to
                                      (155 pgs)      248 Motion for relief from stay. An affidavit or
                                                     verification, Memorandum of law, Proof of service,
           11/25/2017                                Proposed order. (Sweet, Jason) (Entered: 11/25/2017)

                                      251            Reply by Trustee Randall L. Seaver to 248 Motion for
                                      (8 pgs)        relief from stay, 250 Objection. Memorandum of law,
                                                     Proof of service. (Swanson, Matthew) (Entered:
           11/29/2017                                11/29/2017)

                                      252            Objection by Interested Party Sandipan Chowdhury to
                                      (5 pgs)        247 Motion to approve compromise under Rule 9019.
           11/29/2017                                (Sweet, Jason) (Entered: 11/29/2017)

                                                     Minutes re: 248 Motion for relief from stay. Matthew
                                                     Swanson appeared on behalf of trustee, Paul Godfread
                                                     appeared on behalf of Sandipan Chowdhury, and Paul
                                                     Hansmeier appeared pro se. Motion granted. Order to be
           11/30/2017                                entered. (Lynn MNBM) (Entered: 11/30/2017)

                                      253            Order Granting Motion for relief from stay (Related Doc
                                      (1 pg)         # 248). Notice of Entry affixed. (Lynn MNBM) (Entered:
           11/30/2017                                11/30/2017)

                                      254                PDF with attached Audio File. Court Date & Time [
                                      (1 pg)         11/30/2017 2:30:00 PM ]. File Size [ 14558 KB ]. Run
           11/30/2017                                Time [ 00:30:20 ]. (admin). (Entered: 11/30/2017)

                                      255            Response to 247 Motion to approve compromise under
                                      (12 pgs)       Rule 9019 filed by U.S. Trustee US Trustee. An affidavit
                                                     or verification, Memorandum of law, Proof of service.
           12/01/2017                                (Kreuziger-AW, Colin) (Entered: 12/01/2017)

                                      256            BNC Certificate of Mailing - PDF Document. Notice
           12/02/2017                 (3 pgs)        Date 12/02/2017. (Admin.) (Entered: 12/02/2017)




32 of 34                                                                                                  12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                           https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 33 of 34

                                      257       EDITED ENTRY: Withdrawal OF 252OBJECTION TO MOTION
                                      (1 pg)    TO APPROVE SETTLEMENT(re:247 Motion to approve
                                                compromise under Rule 9019) filed by Sandipan Chowdhury. Proof
                                                of service. (Sweet, Jason) Modified on 12/5/2017 (Carrie MNBM).
           12/05/2017                           (Entered: 12/05/2017)

                                                Disposition of adversary 4:17-ap-4125. Disposition: DISMISSED.
           12/05/2017                           (Carrie MNBM) (Entered: 12/05/2017)

                                                Minutes re: 247 Motion to approve compromise under Rule 9019. No
                                                appearances. Objection having been withdrawn, matter to proceed by
                                                default. Motion granted. Order to enter . (Carrie MNBM) (Entered:
           12/06/2017                           12/06/2017)

                                      258       Order Granting Motion to approve compromise under Rule 9019
                                      (1 pg)    (Related Doc # 247). Notice of Entry affixed. (Lynn MNBM)
           12/06/2017                           (Entered: 12/06/2017)

                                      259       BNC Certificate of Mailing - PDF Document. Notice Date
           12/08/2017                 (3 pgs)   12/08/2017. (Admin.) (Entered: 12/08/2017)

                                      260       NOTICE OF HEARING AND MOTION TO APPROVE WAIVER
                                      (6 pgs)   OF DISCHARGE filed by PAUL HANSMEIER . An affidavit or
                                                verification, Memorandum of law, Proposed order. Hearing
                                                scheduled 1/3/2018 at 09:00 AM at Courtroom 8 West, 8th Floor, 300
                                                S 4th St, Minneapolis, Judge Kathleen H. Sanberg. (Kim MNB)
           12/11/2017                           (Entered: 12/11/2017)

                                      261       Judgment for adv 4:17-ap-4076. This adversary proceeding is
                                      (1 pg)    dismissed with prejudice in regards to defendants Dan Booth and
                                                Jason Sweet, without costs or disbursements to any party. Defendant
                                                Paul Godfread is ordered to pay $1,050.00 to the plaintiff within
                                                fourteen days of the order granting summary judgment entered on
                                                December 7, 2017 (Docket Entry 29). Notice of Entry affixed.(Lynn
           12/13/2017                           MNBM) (Entered: 12/13/2017)

                                                Disposition of adversary 4:17-ap-4076. Disposition: granted in part
           12/13/2017                           and dismissed in part. (Lynn MNBM) (Entered: 12/13/2017)

                                                Disposition of adversary 4:17-ap-4114. Disposition: DISMISSED.
           12/13/2017                           (Carrie MNBM) (Entered: 12/13/2017)

                                                Adversary case 4:17-ap-4076 closed (Kathy MNBM) (Entered:
           12/15/2017                           12/15/2017)

                                                Adversary case 4:17-ap-4114 closed (Kathy MNBM) (Entered:
           12/15/2017                           12/15/2017)




33 of 34                                                                                                        12/14/2018, 9:34 AM
CM/ECF LIVE - U.S. Bankruptcy Court:mnb                           https://ecf.mnb.circ8.dcn/cgi-bin/DktRpt.pl?837825484810018-L_1_0-1
                        CASE 0:18-cv-03403-WMW Document 2-1 Filed 12/14/18 Page 34 of 34

                                                Minutes re: 260 Motion to waive discharge. Paul Hansmeier appeared
                                                pro se and Colin Kreuziger appeared on behalf of the United States
                                                Trustee. Motion granted. Order to be entered. (Lynn MNBM)
           01/03/2018                           (Entered: 01/03/2018)

                                      262       Order Granting Motion to Waive Discharge (Related Doc # 260).
           01/03/2018                 (1 pg)    Notice of Entry affixed. (Lynn MNBM) (Entered: 01/03/2018)

                                      263           PDF with attached Audio File. Court Date & Time [ 1/3/2018
                                      (1 pg)    9:00:00 AM ]. File Size [ 1298 KB ]. Run Time [ 00:02:42 ]. (admin).
           01/04/2018                           (Entered: 01/04/2018)

                                      264       Notice of discharge waived as to PAUL HANSMEIER . (Heidi
           01/04/2018                 (1 pg)    MNBM) (Entered: 01/04/2018)

                                      265       BNC Certificate of Mailing - PDF Document. Notice Date
           01/05/2018                 (3 pgs)   01/05/2018. (Admin.) (Entered: 01/05/2018)

                                      266       BNC Certificate of Mailing. Notice Date 01/06/2018. (Admin.)
           01/06/2018                 (4 pgs)   (Entered: 01/06/2018)

                                                Disposition of adversary 4:16-ap-4035. Disposition: dismissed.
           01/08/2018                           (Carrie MNBM) (Entered: 01/08/2018)

                                                Adversary case 4:16-ap-4035 closed (Kathy MNBM) (Entered:
           01/09/2018                           01/09/2018)

                                      267       Judgment for adv 4:16-ap-4124. Notice of Entry affixed. (Lynn
           03/07/2018                 (1 pg)    MNBM) (Entered: 03/07/2018)

                                                Disposition of adversary 4:16-ap-4124. Judgment For plaintiff and
                                                Randall L. Seaver, Chapter 7 Trustee. Disposition: granted. (Lynn
           03/07/2018                           MNBM) (Entered: 03/07/2018)

                                                Adversary case 4:17-ap-4125 closed (Kathy MNBM) (Entered:
           05/24/2018                           05/24/2018)




34 of 34                                                                                                        12/14/2018, 9:34 AM
